Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the parent case
The cross-reference to related application has been amended as follows:
This application is a Divisional of U.S. Patent Application No. 15/521,819, filed 04/025/2017, now U.S. Patent No. 10,741,858, which claims under 35 U.S.C. § 119(a) the benefit of Japanese Patent Application No. 2014-240328 filed 11/27/2014 and Japanese Patent Application No. 2014-240329 filed 11/27/2014, the entire contents of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Yukimasa et al. teach the claim limitations except, “a controller, wherein in an operation stop process of the fuel cell, the controller causes the electric power generation raw material supply unit and the reforming water supply unit to supply the electric power generation raw material and the water to the combustible gas channel and causes the oxidizing gas supply unit to supply the oxidizing gas to the oxidizing gas channel, and when the controller determines based on a detection result of the temperature detecting portion that an operating temperature of the evaporator is a lower limit or less, the controller causes the heater to heat the evaporator.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.